Citation Nr: 1643706	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-36 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

2. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

3. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

6. Entitlement to an effective date prior to July 1, 2014 for an award of additional compensation for the Veteran's spouse.

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and an October 2014 letter decision of the RO in Washington, District of Columbia.  Jurisdiction of this matter is currently with the Winston-Salem RO.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the evidentiary record.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he could no longer work due to his service-connected diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  See, e.g., April 2014 T.M.O. statement (submitted at the July 2016 Travel Board hearing); November 2013 substantive appeal; July 2012 notice of disagreement.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, was raised at his July 2016 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to increased disability ratings for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, entitlement to TDIU, and entitlement to an earlier effective date for an award of additional compensation for the Veteran's spouse are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current erectile dysfunction is caused or aggravated by his diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for erectile dysfunction as secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Wallin is met, as the evidence of record contains diagnoses of erectile dysfunction.  See, e.g., July 2016 Diabetes DBQ; December 2014 Diabetes DBQ; January 2014 Dr. L.H.N. letter opinion; March 2012 VA examination report.

The second element under Wallin is also met, as entitlement to service connection for diabetes mellitus, type II, was established in a September 2002 rating decision.  

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.  

Upon a March 2012 VA examination, the VA examiner opined that the Veteran's current erectile dysfunction is most likely due to low testosterone, because the Veteran had very low normal testosterone upon examination.

In a January 2014 letter opinion, the Veteran's private primary care physician, Dr. L.H.N., stated the Veteran's current erectile dysfunction is not due to low testosterone, but is secondary to his insulin-dependent diabetes and hypertension.

Dr. L.H.N. also completed Diabetes DBQs in December 2014 and July 2016, and stated the Veteran has been his patient since 2008.  In both DBQs, Dr. L.H.N. indicated the Veteran's erectile dysfunction is at least as likely as not due to his diabetes mellitus.

The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's service-connected diabetes mellitus, type II, and his erectile dysfunction.  Accordingly, the Board finds that a grant of service connection is warranted for erectile dysfunction.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for erectile dysfunction is granted.


REMAND

The Board finds the evidence of record indicates there are outstanding private treatment records relevant to the Veteran's claims for increased disability ratings for his diabetes and his peripheral neuropathy of the bilateral lower extremities.  As discussed above, the Veteran has submitted a letter opinion and Diabetes DBQs completed by his private primary care physician, Dr. L.H.N.  The Veteran's VA treatment records indicate the Veteran's private primary care physician manages his diabetes.  See, e.g., October 2015 VA primary care note.  Treatment records from Dr. L.H.N. regarding the Veteran's diabetes or any complications are not currently of record.  The Veteran's VA treatment records also indicate the Veteran was hospitalized in March 2015 at Forsyth Hospital for a drop in his blood glucose.  See March 2015 VA primary care nursing note; see also July 2016 Travel Board hearing testimony; July 2016 Diabetes DBQ.  The Veteran's VA treatment records indicate copies of at least some of the treatment records regarding this hospitalization were scanned and associated with the Veteran's VA treatment records, however no records regarding this hospitalization are associated with the evidentiary record.  Further, the Veteran's VA treatment records indicate the Veteran has received treatment from a private podiatrist, as well as a private endocrinologist, Dr. M.J.S.  See September 2015 VA primary care nursing note; January 2012 VA podiatry consultation.  On remand, the AOJ should undertake appropriate development to obtain all outstanding private treatment records.

The evidence of record indicates there may also be outstanding VA treatment records.  Currently associated with the evidentiary record are treatment records from the Winston-Salem VA Medical Center (VAMC) dated from March 2003 to January 2012, and from the Salisbury VAMC dated from December 2014 to January 2016.  On remand, the AOJ should obtain any VA treatment records dated between January 2012 and December 2014, as well as any updated VA treatment records.

The Veteran's VA treatment records include a diagnosis of diabetic retinopathy of the left eye.  See September 2015 VA eye clinic note.  However, this diagnosis has not been addressed by the March 2012 or December 2015 VA examiners, or by Dr. L.H.N. in the December 2014 or July 2016 DBQs.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of his service-connected diabetes mellitus, type II, to include all complications.

The Board finds the Veteran's claim for TDIU is inextricably intertwined with the remanded increased rating claims, as the Veteran has indicated that he could no longer work due to his service-connected diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Finally, in October 2014, the Veteran was informed of the Washington RO's decision granting an award of additional compensation for the Veteran's spouse, effective July 1, 2014.  In January 2015, VA received a statement from the Veteran indicating he disagreed with the effective date of the award.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding TDIU.  The AOJ should complete all required development actions with respect to the issue of entitlement to TDIU.

2. The AOJ should ask the Veteran to identify all private treatment for his diabetes mellitus, type II, peripheral neuropathy of the bilateral lower extremities, and any other diabetes complications.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Dr. L.H.N., Forsyth Hospital in March 2015, Dr. M.J.S, and any private podiatrist.  When contacting the Veteran to obtain any necessary release, the RO should provide the full names of these doctors as identified in the January 2014 letter opinion and/or July 2016 Diabetes DBQ (Dr. L.H.N.), and a September 2015 VA primary care nursing note (Dr. M.J.S.) to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records, to include any VA treatment records dated from January 2012 to December 2014, and updated treatment records from January 2016 to the present.  The AOJ should also obtain any scanned copies of treatment records from Forsyth Hospital regarding the Veteran's March 2015 hospitalization which were associated with the Veteran's VA treatment records.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected diabetes mellitus, type II.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

The examiner is asked to specifically address all diabetes complications which are currently manifested, or which have been manifested at any time since October 2011.  The examiner is asked to specifically address the notations of diabetic retinopathy of the left eye in the Veteran's VA treatment records.  The examiner is also asked to address the findings of peripheral neuropathy of the bilateral upper extremities upon VA examination in December 2015.

5. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to an effective date prior to July 1, 2014 for an award of additional compensation for the Veteran's spouse.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

6. After the above development has been completed, adjudicate the claims of entitlement to an increased disability rating for diabetes mellitus, type II; entitlement to an increased initial disability rating for peripheral neuropathy of the left lower extremity; entitlement to an increased initial disability rating for peripheral neuropathy of the right lower extremity; and entitlement to TDIU, to include consideration of all the evidence of record since the October 2013 statement of the case.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


